Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17350710
Claim 1
2
3
4
5
6
7
8
9
10
11
12
13
14
11069126
Claim 2
5
2
3
6
5
6
7
8
9
2
5
2
3


17350710 (claim 1)
11069126 (claim 2)
A device for providing a virtual exhibition space based on a 2.5 dimension image, the device comprising: a virtual exhibition space generator configured to generate a virtual exhibition space image; and a communication device configured to transmit the generated virtual exhibition space image when a request for the virtual exhibition space image is received from a user terminal, wherein the virtual exhibition space generator is further configured to: form a perspective view having a specific viewpoint and the specific number of vanishing points with respect to a specific virtual exhibition space having a plurality of wall surfaces; calculate virtual three dimensional (3D) coordinates for a specific position on the plurality of wall surfaces in the perspective view, based on the varnishing points of the perspective view; dispose a specific two dimensional (2D) content image on at least one wall surface of the plurality of wall surfaces in the perspective view by changing a shape of the specific 2D content image based on the virtual 3D coordinates; and complete a virtual exhibition space image by using the perspective view having the content image, 
A system for providing a virtual exhibition space by utilizing a 2.5 dimension image, the system comprising: a virtual exhibition space generator configured to generate a virtual exhibition space image; and a server configured to receive a request for the virtual exhibition space image from a user terminal and to provide the virtual exhibition space image to the user terminal, wherein the virtual exhibition space generator: forms a perspective view having a specific viewpoint and the specific number of vanishing points with respect to a specific virtual exhibition space having a plurality of wall surfaces; calculates virtual three dimensional (3D) coordinates for a specific position on the plurality of wall surfaces in the perspective view, based on the varnishing points of the perspective view; positions a specific two dimensional (2D) content image on at least one wall surface of the plurality of wall surfaces in the perspective view by rotating or resizing the specific 2D content image based on the virtual 3D coordinates; and completes a virtual exhibition space image by using the perspective view having the content image.
and wherein the virtual exhibition space image is changed by reflecting a changed viewpoint of a user of the user terminal.
2. The system of claim 1, wherein the communication device receives information on a viewpoint change of a user from the user terminal, wherein the virtual exhibition space generator regenerates a virtual exhibition space image based on the information on the viewpoint change, and wherein the regenerating of the virtual exhibition space image based on the information on the viewpoint change includes reforming a perspective view formed based on a viewpoint which is changed for the virtual exhibition space.



Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11069126. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are nearly identical with a few incidental changes in wording.
All the conflicting claims in 17350710 and US Patent 11,069,126  are almost identical. US Patent 11,069,126 claim’s disclose all claims and limitations in
17350710. "A system for providing a virtual exhibition space by utilizing a 2.5 dimension image, the system comprising: a virtual exhibition space generator configured to generate a virtual exhibition space image" of US Patent 11,069,126  anticipates " A device for providing a virtual exhibition space based on a 2.5 dimension image, the device comprising: a virtual exhibition space generator configured to generate a virtual exhibition space image" of 17350710.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613